Case 1:16-cv-01465-AMD-SJB Document 357 Filed 04/21/20 Page 1 of 4 PageID #: 9373




   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
   ---------------------------------------------------------------X
   ALLSTATE INSURANCE COMPANY,
   ALLSTATE FIRE AND CASUALTY
   INSURANCE COMPANY, ALLSTATE
   INDEMNITY COMPANY, ALLSTATE
   NEW JERSEY INSURANCE COMPANY,
   ALLSTATE PROPERTY AND CASUALTY
   INSURANCE COMPANY,
                                                                        AMENDED JUDGMENT
                            Plaintiffs,                                 16-CV-1465 (AMD) (SJB)

                            v.

   DMITREI ABRAMOV, et al.,

                              Defendants.
   ---------------------------------------------------------------X

          An Order of the Honorable Ann M. Donnelly, United States District Judge, having been

  filed on March 11, 2020, adopting the Report and Recommendation of Magistrate Judge Sanket

  J. Bulsara, dated February 21, 2020; granting plaintiffs’ motion for default judgment against the

  defaulting defendants with liability and damages as set forth in Judge Bulsara’s report; denying

  the plaintiffs’ motion for declaratory judgment; dismissing the resulting causes of action; and

  awarding plaintiffs damages in the amounts summarized in Appendix A and Appendix B to

  Judge Bulsara’s report; and an Order having been filed on April 17, 2020, directing the Clerk of

  Court to amend the March 16, 2020 judgment as follows: (1) to correct the spelling of defendants

  Dmitrei Abramov and Pacific Surgical Supply Inc., (2) to specify that, for the 10th claim for

  relief, the judgment is entered in favor of the plaintiffs and against defendants Global Best Deal,

  Inc., IG&NAT Services Inc., VZ Group, Inc., Sergey Mezkula, and Vadim Zalogin, jointly and

  severally, and inclusive of treble damages under the RICO Act, less any set-offs, in the amount

  of $162,711.91, and (3) to specify that, for the 97th claim for relief, the judgment is entered in
Case 1:16-cv-01465-AMD-SJB Document 357 Filed 04/21/20 Page 2 of 4 PageID #: 9374




  favor of the plaintiffs and against defendants Grigol Supply, Inc., VDS Medical Supply, Inc.,

  Grigol Apresyantsi, and Valeriy Semenikhin, jointly and severally and inclusive of treble

  damages under the RICO Act, less any set-offs, in the amount of $80,067.36; it is

         ORDERED and ADJUDGED that the March 16, 2020 judgment is amended as follows:

  the plaintiffs’ motion for default judgment against the defaulting defendants is granted, with

  liability and damages to be entered and awarded as set forth in Judge Bulsara’s report; that the

  plaintiffs’ motion for declaratory judgment is denied; that the resulting causes of action are

  dismissed as set forth in Judge Bulsara’s report; that for the 10th claim for relief, the judgment is

  entered in favor of the plaintiffs and against defendants Global Best Deal, Inc., IG&NAT

  Services Inc., VZ Group, Inc. Sergey Mezkula, and Vadim Zalogin, jointly and severally, and

  inclusive of treble damages under the RICO Act, less any set-offs, in the amount of $162,711.91;

  that for the 97th claim for relief, the judgment is entered in favor of the plaintiffs and against

  defendants Grigol Supply, Inc., VDS Medical Supply, Inc., Grigol Apresyantsi, and Valeriy

  Semenikhin, jointly and severally and inclusive of treble damages under the RICO Act, less any

  set-offs, in the amount of $80,067.36; and that plaintiffs are awarded damages in the amounts

  summarized in Appendix A and Appendix B as follows:
Case 1:16-cv-01465-AMD-SJB Document 357 Filed 04/21/20 Page 3 of 4 PageID #: 9375
Case 1:16-cv-01465-AMD-SJB Document 357 Filed 04/21/20 Page 4 of 4 PageID #: 9376




  Dated: Brooklyn, New York                       Douglas C. Palmer
         April 21, 2020                           Clerk of Court
                                            By:   /s/Jalitza Poveda
                                                  Deputy Clerk
